 Case 1:19-cv-01569-LO-TCB Document 8 Filed 01/28/20 Page 1 of 2 PageID# 65



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

NIRAJAN SITOULA                     )
                                    )
            Plaintiff,              )
                                    )
v.                                  )              Civil Action No.: 1:19-cv-01569-CMH-TCB
                                    )
RED ROBIN INTERNATIONAL             )
                                    )
            Defendant.              )
____________________________________)

                                 NOTICE OF HEARING DATE

       PLEASE TAKE NOTICE that on Friday, February 14, 2020, at 10:00 a.m., or as soon

thereafter as the undersigned may be heard, the Defendant Red Robin International (“Red Robin”)

will present to the Court its Motion to Dismiss Plaintiff’s Complaint.



Dated: January 28, 2020                                Respectfully submitted,

                                                       /s/ Ajente Kamalanathan
                                                       Ajente Kamalanathan, VA Bar 92326
                                                       OGLETREE, DEAKINS, NASH,
                                                         SMOAK & STEWART, P.C.
                                                       1909 K Street, N.W., Suite 1000
                                                       Washington, D.C. 20006
                                                       Tel: (202) 887-0855
                                                       Fax: (202) 887-0866
                                                       ajente.kamalanthan@ogletreedeakins.com

                                                       Counsel for Defendant
 Case 1:19-cv-01569-LO-TCB Document 8 Filed 01/28/20 Page 2 of 2 PageID# 66



                                CERTIFICATE OF SERVICE

        I hereby certify on January 28, 2020 the foregoing was filed with the Court via CM/ECF

and a true and accurate copy was served via first class mail, postage prepaid to the following:


                                        Nirajan Sitoula
                                     8715 Lords View Leap
                                     Gainesville, VA 20155

                                         Pro Se Plaintiff



                                                      /s/ Ajente Kamalanathan
                                                      Ajente Kamalanathan, VA Bar 92326

                                                     Counsel for Defendant
